Citation Nr: 0824891	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  99-18 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected left spermatocele, currently evaluated 10 
percent disabling.  

2.  Entitlement to service connection for right spermatocele, 
claimed as secondary to the service-connected left 
spermatocele.  

3.  Entitlement to service connection of a low back 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(the RO).   

Procedural history

The veteran served on active duty from October 1981 until 
December 1985.  

The spermatocele claims

Service connection of a left spermatocele condition was 
granted in a June 1986 rating decision.  A noncompensable 
(zero percent) disability rating was assigned.  In a January 
1992 rating decision, an increased 10 percent disability 
rating was assigned.  

In a March 2002 rating decision, the RO denied the veteran's 
claim of entitlement to an increased rating for the service-
connected left spermatocele.  In May 2002, the RO received 
the veteran's claim of entitlement to service connection for 
a right spermatocele, including claimed as secondary to left 
spermatocele. In a March 2003 rating decision, the RO denied 
the veteran's claim.  The veteran has perfected an appeal as 
to the increased rating for the service-connected left 
spermatocele condition and also service connection for a 
right spermatocele condition.

These matters were previously before the Board in January 
2004, at which time they were remanded to the RO for 
additional development. In an August 2005 Supplemental 
Statement of the Case (SSOC), the VA Appeals Management 
Center (AMC) continued to deny the veteran's claims.    

The back claim

In the June 1986 rating decision, entitlement to service 
connection for a low back disability was denied.  The veteran 
did not appeal.  

In October 2004, the RO denied the veteran's request to 
reopen his claim of entitlement to service connection of a 
low back disability.  The veteran disagreed with the October 
2004 rating decision and initiated his appeal.  His appeal 
was perfected by the timely submission of his substantive 
appeal (VA Form 9) in October 2005.  

All claims
 
In July 2006, each of these matters were before the Board.  
At that time, the Board re-opened the veteran's back 
disability claim and remanded that claim, along with the two 
spermatocele claims.  As will be explained in greater detail 
below, the requested development has been completed to the 
extent practicable.  

In a December 2007 Supplemental Statement of the Case, the 
AMC continued to deny the veteran's claims.  The veteran's VA 
claims folder has been returned to the Board for further 
appellate review. 

Issues not on appeal

In the July 2006 Remand, the Board determined that the 
veteran had filed a timely notice of disagreement as to the 
RO's denial of his claim of entitlement to total disability 
based upon individual unemployability due to service-
connected disabilities (TDIU).  As directed in the prior 
remand, the AMC issued a Statement of the Case (SOC) in 
December 2007.  The veteran had 60 days from the date of the 
SOC to perfect his appeal.  The veteran has not filed a 
substantive appeal as to this issue.  Accordingly, the matter 
of the veteran entitlement to TDIU is not before the Board.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA]..

The veteran has submitted numerous medical records and 
statements regarding a cervical spine disability.  He asserts 
that this disability is due to an in-service accident.  A 
review of the record does not show that the RO has 
adjudicated the veteran's claim of entitlement to service 
connection of a cervical spine disability. That issue is 
referred to the RO for appropriate appellate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not 
have jurisdiction of issues not yet adjudicated by the RO].


FINDINGS OF FACT

1.  The veteran was scheduled for a VA medical examination in 
October 2006 and again in December 2006.  The veteran did not 
report for either examination.  The record does not contain 
any indication of any good cause for his failure to appear.

2.  The evidence of record does not include competent medical 
nexus evidence concerning the relationship, if any, between 
the veteran's service-connected left spermatocele and right 
spermatocele condition.  

3.  The evidence of record does not include competent medical 
nexus evidence concerning the relationship, if any, between 
the veteran's service and any current back disability.  




CONCLUSIONS OF LAW

1.  The claim of entitlement to an increased disability 
rating for the service-connected left spermatocele is be 
denied as a matter of law due to the veteran's failure to 
report for scheduled VA examinations.  38 C.F.R. § 3.655 
(2007);  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

2.  A right spermatocele was not incurred or aggravated by 
the service-connected left spermatocele condition.  38 C.F.R. 
§§  3.310, 3.655 (2007).

3.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.655 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected left spermatocele; service connection for a 
right spermatocele on a secondary basis; and service 
connection for a back disability.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In July 2006, the Board remanded this claim for the VA AMC in 
order to obtain required medical evidence, specifically nexus 
opinions for the service connection claims and  medical 
description of the current nature and severity of the 
service-connected left spermatocele.  The opinion request 
noted that if the reviewing medical professional deemed an 
examination necessary to the issuance of an opinion such 
should be scheduled.  The reviewing medical professional 
determined that examinations were required.  Examinations 
were scheduled in October 2006 and December 2006.  Notice was 
sent to the veteran at his current address of record.  The 
veteran did not appear at either examination.  

The Board finds that the VA AMC has complied with the 
directives of the June 2006 remand to the extent possible, 
given the veteran's unwillingness to report for VA 
examination.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).   When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the veteran was provided with VCAA notice via a 
lengthy letter from the RO dated April 15, 2004 related to 
his left and right spermatocele claims and by a letter dated 
May 14, 2004 regarding his back claim.  In those letters he 
was advised that VA would obtain all evidence kept by the VA 
and any other Federal agency.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as he completed a release form for such. The VCAA 
letters specifically informed the veteran that for records he 
wished for VA to obtain on his behalf he must provide an 
adequate description of the records as well as authorization 
for records not held by the Federal government.  

The April and May 2004 VCAA letter advised the veteran;  "If 
there is any other evidence or information that you think 
supports your claim, please let us know."  This complies with 
the "give us everything you've got" provision contained in 
38 C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date. Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Element (1), veteran status, is not at issue.  With respect 
to the service connection claims, the veteran's claim has 
been denied based on elements (2), existence of a disability 
and (3), a connection between the veteran's service and the 
claimed disability.  As discussed above, adequate notice as 
to both elements was given in the May 2002 VCAA letter.   
With respect to elements (4), level of disability and (5), 
effective date, the veteran received specific notice as to 
each of these elements in an August 2006 letter.  Thereafter, 
the claim was readjudicated in December 2007.  Because the 
veteran's claim was readjudicated following the issuance of 
the May 2006 Dingess notice, the essential fairness of the 
adjudication was not affected.   See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

In any event, because the claims are being denied, elements 
(4) and (5) remain moot.

With respect to the increased rating claim, the Board has 
considered Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   
As will be set out in detail below, the veteran's claim is 
being denied as a matter of law, not based on the schedular 
criteria.  Accordingly,  the appropriateness of notice as set 
out in Vazquez-Flores is moot.     

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records, VA treatment records as 
well as all available VA examination reports.  

As is explained elsewhere in this decision, the veteran 
failed to report for two VA examinations which were necessary 
to adjudicate his claims.  Based upon the veteran's 
disinclination to appear the Board believes that an 
additional remand for a VA examination would be an exercise 
in futility.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2006).  The veteran has been advised of his options for 
hearings and presenting sworn testimony. In February 2006, 
the veteran withdrew his request for a hearing.

The Board will therefore proceed to a decision.

1.  Entitlement to an increased disability rating for 
service-connected left spermatocele.  

Pertinent law and regulations

The consequences of failing to report for a VA examination 
are outlined in 38 C.F.R. § 3.655. This section provides:

(a) General. When entitlement or continued entitlement 
to a benefit cannot be established or confirmed without 
a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms "examination" and 
"re-examination" include periods of hospital observation 
when required by VA.

(b) Original or re-opened claim, or claim for increase.  
When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation 
claim, the claim shall be rated based on the evidence of 
record.   When the examination was scheduled in 
conjunction with any other original claim, a re-opened 
claim for a benefit which was previously disallowed, or 
a claim for increase, the claim shall be denied.

Analysis

The veteran failed to report for VA examinations in October 
2006 and December 2006, which was scheduled to determine the 
nature and severity of his service-connected left 
spermatocele disability.  The veteran or his representative 
have not provided any explanation for these failures to 
report.

As noted in the law and regulations section above, when a 
claimant fails to report for an examination scheduled in 
conjunction with a claim for an increased disability rating, 
the claim shall be denied.  See 38 C.F.R. § 3.655.  

The Board initially observes that this is a claim for an 
increased rating.  
Service connection was initially granted for the left 
spermatocele in June 1986, over 20 years ago.  The current 
appeal stems from an increased rating claim which was denied 
in March 2002.  Thus, the veteran's claim may be denied based 
upon his failure to report for the VA examinations which were 
scheduled in 2006.

Section 3.655, however, is only effective where (1) 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
re-examination, and (2) a claimant, without good cause, fails 
to report for such examination, or re-examination. 38 C.F.R. 
§ 3.655(a) (2007).

With respect to (1), the necessity of examination, it is the 
responsibility of VA adjudicators, based upon their 
administrative experience and expertise in reviewing many 
claims of this nature, to determine at what point the record 
is sufficiently developed to support a reasonably informed 
decision.  See 38 C.F.R. §§ 3.159, 3.326 (2006); see also 
Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) [holding 
that VA has discretion to decide when additional development 
is necessary].  

In this case, VA has determined that the record in this case 
is incomplete. In particular, the Board's July 2006 remand 
noted that the existing VA examination failed to provide 
information as to symptomatology considered under the 
applicable rating criteria, specifically, failed to provide 
information including urinary frequency, see 38 C.F.R. 
§ 38 C.F.R. §§ 4.115a and 4.115b.  This was crucial to 
determining whether an increased rating was warranted.  The 
Board's remand instructions specifically called for 
additional medical evidence.  It was determined by VA medical 
staff that an examination was necessary.  As set out above, 
such was scheduled on two occasions an the veteran failed to 
appear without explanation to both.  

As provided in 38 C.F.R. § 3.159(c)(4) (2007), VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  To support 
this objective, the regulations further provide that 
"[i]ndividuals for whom an examination has been scheduled are 
required to report for the examination." 38 C.F.R. § 3.326(a) 
(2007) (emphasis added); see also Wood v. Derwinski, 1 Vet. 
App. 190 (1991) [holding that the duty to assist "is not 
always a one-way street" and that, "[i]f a veteran wishes 
help, [s]he cannot passively wait for it in those 
circumstances where [s]he may or should have information that 
is essential in obtaining the putative evidence"].  Thus, the 
regulations clearly indicate it is the duty of VA to 
determine the adequacy of evidentiary development, and the 
duty of the veteran to cooperate with VA in these efforts.

In short, as explained it its previous remand, the Board 
believed (and still believes) that the evidence of record is 
insufficient for increased disability rating purposes.  So, 
obviously, did VA medical staff.  The Board concludes that 
entitlement to an increased disability rating for the 
veteran's service-connected left spermatocele disability 
cannot be established or confirmed without additional medical 
evidence. 

Moving to (2), failure to report without good cause, the 
veteran has not been heard from since before the October 2006 
examination. He has not explained why he did not report for 
the examination, nor has he requested that the examination be 
rescheduled.  Because the veteran or his representative have 
not provided any reason for the failure to report, the Board 
finds that "good cause" sufficient to avoid a denial of the 
claim under 38 C.F.R. § 3.655 cannot be established.

There is no indication that the veteran has changed 
addresses.  To the extent that the veteran may have a changed 
addresses but did not inform VA, it is well-established that 
it is the claimant's responsibility to keep VA advised of his 
whereabouts in order to facilitate the conduct of medical 
inquiry.  If he does not do so, "there is no burden on the 
part of the VA to turn up heaven and earth to find him."  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

It is clear that VA has done its part to develop the evidence 
with respect to the veteran's increased rating claim. Any 
failure to develop the claim rests with the veteran himself.  
It is the responsibility of veterans to cooperate with VA.  
See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).

The Board is of course aware of due process concerns that may 
arise in connection with cases, such as this, in which a 
veteran's claim is being dismissed based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, any due process concerns have been satisfied.  The 
December 2007 SSOC which was provided to the veteran and his 
representative specifically quoted 38 C.F.R. § 3.655.  See 
the December 11, 2007 SSOC, page 25. It is clear that the 
veteran was placed on notice as to the consequences of his 
failure to report for the VA examination in October and 
December 2006.  See also Bernard v. Brown, 4 Vet. App. 384 
(1993) [when the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby].

In short, for the reasons and bases expressed above, the 
Board finds that the veteran's claim for an increased rating 
for his service-connected left spermatocele disability must 
be denied per 38 C.F.R. § 3.655.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to service connection for a right 
spermatocele, claimed as secondary to service-connected left 
spermatocele.  

The veteran is seeking entitlement to service connection for 
a right spermatocele, which he claims is secondary to the 
service-connected left spermatocele.  

As an initial matter, the veteran has not contended, and the 
evidence does not suggest, that the veteran's right 
spermatocele had its onset during service.  The Court in 
Robinson v. Mansfield, 21 Vet.App. 545 (2008) found that 
where neither the veteran nor the record raises the theory of 
entitlement to service connection on a direct basis, the 
Board need not sua sponte consider and discuss that theory.  
So it is in this case.  Direct service connection will be 
discussed no further in connection with this issue.

Pertinent law and regulations

Secondary service connection

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

As noted above, in order establish secondary service 
connection there must be a current disability, a service 
connected disability and competent medical evidence of a 
relationship between the two.  See Wallin, supra.  

The first two Wallin elements have clearly been satisfied.  
At the time of a February 2005 VA medical examination, a 
right spermatocele was diagnosed.  Service connection for 
left spermatocele was established in a 1986 rating decision.

The question before the Board then becomes whether or not a 
relationship exists between the veteran's right and left 
spermatocele condition, Wallin element (3). 
This issue was remanded by the Board in July 2006 in order to 
answer that question.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions]; see 
also Charles v. Principi, 16 Vet. App. 370 (2002).  
Clarification on this point was unavailable from the February 
2005 examiner who has apparently left VA employment.  
Accordingly, the veteran was scheduled for VA medical 
examinations in October 2006 and December 2006 in order to 
obtain a nexus opinion.  The veteran did not appear for those 
examinations.  

Section 3.655 has been set out in detail above.  Unlike 
increased ratings claims, service connection claims may not 
be denied based on a claimant's failure to report for a VA 
examination.  Under the regulation, service connection claims 
must be decided based on the evidence of record.

However, a claimant's failure to report may have consequences  
which are adverse to his claim, in that supporting evidence 
which could have been obtained via medical examination would 
not be available.  So it is in this case.  There is nothing 
in the record which suggested that the right spermatocele is 
in any way related to the service-connected left 
spermatocele.   

Since May 2002, the veteran has been repeatedly advised via 
VCAA letters and the July 2006 VA remand that competent 
medical evidence of the relationship, if any, between the 
left spermatocele and right spermatocele must be obtained in 
order for the claim to be successful.  In the six years that 
the veteran has pursued the matter such evidence has not been 
forthcoming.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000), [a veteran seeking disability benefits must 
establish a connection between the veteran's service and the 
claimed disability].

As noted above, the Court has held that "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood; Caffrey; Olson  supra.  

In short, the evidence of record does not address the 
etiology of the right spermatocele.  The veteran has been 
advised of the need for this sort of evidence.  He has 
elected to not provide it himself from a private physician or 
to report for the VA examinations provided to him.  

As has been made abundantly clear to the veteran, the state 
of the record does not include competent medical evidence of 
a relationship between the right spermatocele and the left 
spermatocele disabilities.  Due to the veteran's election not 
to participate in the development of his claim, competent 
medical evidence supportive of his claim is unavailable.  The 
evidence of record does not provide an indication of a 
relationship between the veteran's right spermatocele and his 
service-connected condition.    

Accordingly, because the critical third Wallin element is not 
met, the benefit sought on appeal is denied.  

3.  Entitlement to service connection of a back disability.  

Pertinent law and regulations

Direct service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2007).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2007).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2007); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth 
v. West, 13 Vet. App. 117, 120 (1999), the Court stated that 
in Savage it had clearly held that 
38 C.F.R. § 3.303 does not relieve the claimant of his burden 
of providing a medical nexus.



Analysis

In the interest of clarity a Hickson analysis will be 
employed.  

With respect to element (1), a February 2002 VA treatment 
record included x-ray evidence of degenerative arthritis of 
the lumbar spine.  Accordingly, current disability has been 
established. 

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the Board will address disease and injury 
in turn.  

The veteran's service medical records are pertinently 
negative for any diagnosis of lumbar spine arthritis during 
service.   Moreover, there is no indication that lumbar spine 
arthritis manifested within the one year presumptive period 
after service found in 38 C.F.R. § 3.309(a).  Indeed, the 
record shows that the veteran's back condition was initially 
diagnosed in 2002, many years after the end of the 
presumptive period.    

With respect to in-service injury, the veteran's service 
medical records include complaints of low back pain during 
service.  Although a specific disease or injury was not 
identified, Hickson element (2) is arguably satisfied on that 
basis.   

The question before the Board becomes whether or not there is 
competent medical evidence of a relationship between the 
veteran's current back disability and events in service.  The 
board itself cannot answer this question.  See Colvin, supra.  
As noted elsewhere in this decision, the veteran has 
repeatedly elected not to report for VA medical examination 
and similarly has elected not to submit competent medical 
evidence which addresses this point.  Since this has been 
discussed in some detail above in connection with the second 
issue on appeal, the Board will not belabor it.  
    
Additionally, the Board finds that this element is not 
satisfied on the basis of chronicity and continuity of 
symptomatology.  See 38 C.F.R. § 3.30(b)(2007), discussed 
above.  The veteran separated from service in December 1985.  
The evidence of record does not show a diagnosed back 
disability until February 2002, nearly two decades after the 
veteran's separation from service.  Supporting medical 
evidence is required.  See Voerth, supra.  Accordingly, the 
veteran's claim cannot be established via continuity of 
symptomatology.  

In short, the state of the record therefore is without 
competent medical evidence indicating that a relationship 
exists between the veteran's in-service complaints and his 
current low back disability.  Accordingly, as the veteran has 
elected not to assist in the development of his claim, 
Hickson element (3) has not been met.  The benefit sought on 
appeal is denied.      


ORDER

Entitlement to an increased disability rating for service-
connected left spermatocele is denied.  

Entitlement to service connection for a right spermatocele, 
claimed as secondary to the service-connected left 
spermatocele, is denied.  

Entitlement to service connection of a low back disability is 
denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


